DECISION
THIS CAUSE came on for hearing at Leone on the 2nd day of May, 1902. The Plaintiff, Tafia, was present and was represented by Mele, her mother. The Defendant, Lili, was represented by Sopoaga, her brother. Satele was represented in person.
The statement of claim having been read, the defendant Lili pleaded in bar a decree of the High Court vesting the *44property claimed in her and her children absolutely after a trial in which the defendant Satele was plaintiff and the said Lili and Sopoaga were defendants.
Evidence for the plaintiff was deduced from the following witnesses: Mele, Tuataga, Leiato, Tuia and Maiava.
The hearing was then adjourned to take place at Fagatogo on May 13th, 1902, and on the 13th day of May, all parties being assembled in the District Court House at Fagatogo, the defendant, Satele, announced his desire to compensate the said Tafia for any loss she may have sustained by his action against the defendant Lili, as aforesaid, by apportioning other land in the Tualatai District for the use of the plaintiff Tafia. The plaintiff Tafia, and the defendant, Satele, both admitted that they could give no good and sufficient reason for causing the former judgment to be vacated, and that the property now claimed should vest in the said Lili, as decreed by the High Court.
The defendant, Lili, was then excused from further attendance, and the Court then adjourned to enable Tafia, the plaintiff, and Satele, the defendant, to confer together, with a view to settling and adjusting any differences that may exist between them.
NOW, on this 14th day of MAY, 1902, appear before the Court, the plaintiff, Tafia, and the defendant, Satele, and submit in writing an agreement entered into between them, and ask the Court to give judgment accordingly.
NOW, therefore, it is hereby ordered and adjudged by the Court:—
1. That the claim of the plaintiff against the defendant, Lili, be and the same is hereby dismissed.
2. That judgment be entered up in terms of the agreement herein submitted as between Tafia and Satele.
Costs of Court, amounting to $25, are to be paid by the defendant, Satele.